Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                CASE NO.:

  JORDAN BLANDON,

          Plaintiff,

  v.

  EL RANCHO GRANDE 2, INC,
  a Florida corporation,
  GEORGE RODRIGUEZ,
  Individually,

        Defendants.
  ___________________________________/

                                                COMPLAINT

          Plaintiff, Jordan Blandon (“Blandon”), under the provisions of the Fair Labor Standards

  Act (“FLSA”), files this Complaint against Defendants, El Rancho Grande 2, Inc (“Rancho

  Grande”) and George Rodriguez (“Rodriguez”), and alleges, as follows:

                             PARTIES, JURISDICTION, AND VENUE

       1. This Court has subject matter jurisdiction over Plaintiff’s federal law claims pursuant to 28

          U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations of Plaintiff’s

          federal civil and statutory rights.

       2. At all material times, Rancho Grande was, and continues to be a Florida corporation,

          authorized to conduct and conducting business in Miami-Dade County, Florida.

       3. At all material times, Rodriguez is sui juris and a resident of Miami-Dade County, Florida.

       4. At all material times, Blandon is sui juris and a resident of Miami-Dade County, Florida.



                                                    1
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 7



     5. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b) and

        (c) as a substantial part of the events or omissions giving rise to the claims that occurred in

        this judicial district.

     6. Upon information and belief, the annual gross revenue of Rancho Grande was at all

        material times hereto, in excess of $500,000.00 per annum.

     7. At all material times hereto, Rancho Grande was and continues to be an enterprise engaged

        in interstate commerce.

     8. At all material times hereto, Rancho Grande operated as an organization which purchased

        equipment and products manufactured outside the state of Florida; provided services to,

        sold, marketed, or handled goods and materials to customers throughout the United States;

        provided services for goods sold and transported from across state lines; obtained, solicited,

        and accepted funds from sources outside the state of Florida; used telephonic transmissions

        traversing state lines in the ordinary course of business; transmitted funds outside the state

        of Florida; and otherwise regularly engaged in interstate commerce.

     9. As a result of the services provided by Rancho Grande, two or more of its employees

        regularly handled and worked with goods and materials moved in or produced in interstate

        commerce.

     10. By reason of the foregoing, Rancho Grande was, during all material times hereto, an

        enterprise engaged in commerce or in the production of goods for commerce as defined by

        the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.

     11. Plaintiff regularly utilized and handled materials, equipment and goods manufactured and

        purchased from outside the state of Florida and regularly used the instrumentalities of

        interstate commerce in their world.



                                                  2
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 7



     12. Upon information and belief, Rodriguez is the president of Rancho Grande and has

        economic and day-to-day control, and of the nature and structure of Plaintiff’s employment

        relationship with Rancho Grande and is therefore an employer as defined by 29 U.S.C.

        Section 203(d).

                                   GENERAL ALLEGATIONS

     13. Upon information and belief, Defendants employed Plaintiff for approximately one (1)

        year.

     14. Plaintiff was employed as a non-exempt server.

     15. Plaintiff worked an average of forty-five (45) hours per week, with five (5) hours of

        overtime.

     16. Defendants failed/refused to pay to Plaintiff his minimum wages as required by the FLSA.

     17. Additionally, Defendants failed refused to pay to Plaintiff his overtime wages as required

        by the FLSA.

     18. Defendants willfully and intentionally failed/refused to pay to Plaintiff his federally

        required minimum and overtime wages.

     19. Defendants knew of the minimum and overtime wage requirements of the FLSA and

        willfully/intentionally/recklessly failed to investigate whether its payroll practices were in

        accordance with the FLSA.

     20. As a result, Plaintiff has suffered damages and is entitled to receive minimum and overtime

        wage compensation.

     21. Plaintiff has complied with all conditions precedent to filing this action.




                                                   3
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 7



                                      PRE-SUIT DEMAND

     22. On July 23, 2019, Plaintiff through his undersigned counsel, sent to Defendants a written

        pre-suit demand regarding the FLSA and Florida Statute violations, and requesting that

        they pay the amounts owed to Plaintiff, but Defendants failed/refused to do so.

                                  COUNT I
                 MINIMUM WAGE (FLSA) AGAINST RANCHO GRANDE

     23. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-two (22) above.

     24. This is an action against Rancho Grande for minimum wage compensation pursuant to 29

        U.S.C. § 216(b).

     25. Rancho Grande knew of and showed reckless disregard for the provisions of the FLSA

        because Rancho Grande knew or should have known that Plaintiff was not being

        compensated at the lawful minimum wage.

     26. Rancho Grande did not have a reasonable objective belief that it was not required to pay

        Plaintiff minimum wage.

     27. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                                   COUNT II
                     MINIMUM WAGE (FLSA) AGAINST RODRIGUEZ

     28. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-two (22) above.

     29. This is an action against Rodriguez for minimum wage compensation pursuant to 29 U.S.C.

        § 216(b).

     30. Rodriguez knew of and showed reckless disregard for the provisions of the FLSA because

        Rodriguez knew or should have known that Plaintiff was not being compensated at the

        lawful minimum wage.




                                                  4
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 7



     31. Rodriguez did not have a reasonable objective belief that he was not required to pay

        Plaintiff minimum wage.

     32. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                                    COUNT III
                     OVERTIME (FLSA) AGAINST RANCHO GRANDE

     33. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-two (22) above.

     34. This is an action against Rancho Grande for overtime wage compensation pursuant to 29

        U.S.C. § 216(b).

     35. Plaintiff routinely worked in excess of forty (40) hours per week for Rancho Grande.

     36. Specifically, Plaintiff estimates that he worked for Rancho Grande for a total of forty-five

        (45) hours per week, with five (5) overtime hours.

     37. Plaintiff was a non-exempt hourly employee, entitled to be compensated at a rate of one

        and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

     38. Rancho Grande knew or should have known that Plaintiff suffered or was permitted to

        work overtime as defined in 29 U.S.C. § 203(g).

     39. Rancho Grande failed and/or refused to compensate Plaintiff for such work in excess of

        forty (40) hours at rates no less than one and one-half times the regular rates, for which he

        was employed, contrary to the provisions of 29 U.S.C. § 207(a).

     40. At all material times, Rancho Grande knew or should have known that such refusal and/or

        failure is prohibited by the FLSA.

     41. Notwithstanding, Rancho Grande intentionally and willfully violated the FLSA, as cited

        herein.

     42. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.




                                                  5
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 7



                                     COUNT IV
                         OVERTIME (FLSA) AGAINST RODRIGUEZ

     43. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-two (22) above.

     44. This is an action against Rodriguez for overtime wage compensation pursuant to 29 U.S.C.

         § 216(b).

     45. Plaintiff routinely worked in excess of forty (40) hours per week for Rodriguez.

     46. Specifically, Plaintiff estimates that he worked for Rodriguez for a total of forty-five (45)

         hours per week, with five (5) overtime hours.

     47. Plaintiff was a non-exempt hourly employee, entitled to be compensated at a rate of one

         and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

     48. Rodriguez knew or should have known that Plaintiff suffered or was permitted to work

         overtime as defined in 29 U.S.C. § 203(g).

     49. Rodriguez failed and/or refused to compensate Plaintiff for such work in excess of forty

         (40) hours at rates no less than one and one-half times the regular rates, for which he was

         employed, contrary to the provisions of 29 U.S.C. § 207(a).

     50. At all material times, Rodriguez knew or should have known that such refusal and/or failure

         is prohibited by the FLSA.

     51. Notwithstanding, Rodriguez intentionally and willfully violated the FLSA, as cited herein.

     52. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                          PLAINTIFF’S DEMAND FOR JURY TRIAL

     53. Plaintiff hereby demands a jury trial of all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Jordan Blandon, respectfully requests that judgment be entered

  in his favor against Defendants, El Rancho Grande 2, Inc and George Rodriguez, as follows:


                                                    6
Case 1:19-cv-23578-XXXX Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 7



     (a) Declaring pursuant to 29 U.S.C. § 206(a), 28 U.S.C § 2201 and § 2202, that the acts and

         practices of the Defendants complained of herein are in violation of the FLSA;

     (b) Permanently enjoining the Defendants, their agents, officers and employees from engaging

         in all practices found by this court to be in violation of the FLSA;

     (c) Awarding Plaintiff damages against Defendants, for lost and withheld compensation, and

         overtime wages compensation for all hours that he worked for Defendants over forty (40)

         hours per week, but for which he was not compensated at the required overtime rate;

     (d) Awarding Plaintiff liquidated damages;

     (e) Awarding Plaintiff reasonable attorney’s fees, costs, interest, and expenses of this litigation

         pursuant to 29 U.S.C. § 216(b);

     (f) Ordering any other further relief that this Court may deem just and proper.

  Respectfully submitted this 26th day of August 2019.

                                                        By: /s/ Henry Hernandez
                                                        Henry Hernandez, Esq.
                                                        Florida Bar No. 542601
                                                        Law Office of Henry Hernandez, P.A.
                                                        Counsel for Plaintiff
                                                        2655 S. Le Jeune Road, Suite 802
                                                        Coral Gables, FL 33134
                                                        Email: Henry@HHLAWFLORIDA.com
                                                        Tel: 305.771.3374

                                                        By: /s/ Monica Espino
                                                        Monica Espino, Esq.
                                                        Florida Bar No. 834491
                                                        Espino Law
                                                        Co-Counsel for Plaintiff
                                                        2655 S. Le Jeune Road, Suite 802
                                                        Coral Gables, FL 33134
                                                        Email: me@espino-law.com
                                                        Tel: 305.704.3172




                                                   7
